BILLINGS, Presiding Judge.
Plaintiff filed a five-count petition against defendants, seeking: (1) declaratory judgment she was the owner of certain real estate; (2) reformation of a deed to the property; (3) that title to the tract be quieted in her by reason of adverse possession; (4) an injunction against defendants trespassing on the land in question; (5) and, damages from the defendants for their unlawful possession of the parcel of real estate.
Trial was to the court and judgment entered finding plaintiff was the owner of the described real estate by reason of adverse possession. The remaining counts were not dismissed and the court’s judgment makes no attempt to dispose of the same. Accordingly, this appeal is premature and is dismissed. City of New Madrid v. Associated Electric Cooperative, 582 S.W.2d 727 (Mo.App.1979).
MAUS, C. J., and FLANIGAN and PREWITT, JJ., concur.